Case 2:18-cv-00295-JRG Document 121 Filed 06/12/19 Page 1 of 2 PageID #: 1362



                 IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF TEXAS
                          MARSHALL DIVISION
SAS INSTITUTE INC.,

               Plaintiff,

        vs.
                                                     Civil Action No. 2:18-CV-00295-JRG
WORLD PROGRAMMING LIMITED;
LUMINEX SOFTWARE, INC.; YUM!
BRANDS, INC.; PIZZA HUT, INC.; and                   Jury Trial Demanded
SHAW INDUSTRIES GROUP, INC.,

               Defendants.


     DEFENDANTS LUMINEX SOFTWARE, INC., YUM! BRANDS, INC., AND PIZZA
    HUT, INC.’S UNOPPOSED MOTION FOR WITHDRAWAL OF REPRESENTATION

        Defendants Luminex Software, Inc., Yum! Brands, Inc., and Pizza Hut, Inc. (collectively

the “Moving Defendants”) hereby request that Mr. Timothy S. Durst, Mr. Christopher Ryan,

Ms. Susan Cannon Kennedy, and Mr. Syed Kamil Fareed, all of the law firm of Baker Botts L.L.P.

(collectively with these individual attorneys, “Baker Botts”), be permitted to withdraw as their

counsel of record in this case. The Moving Defendants also request that Baker Botts be removed

from ECF Notifications in this case as well.1

        The Moving Defendants, who approve of this request for withdrawal, continue to be

represented by other counsel who have appeared in this action. Accordingly, Baker Botts’

withdrawal will cause neither delay in this proceeding nor prejudice to any party.

        Counsel for the Moving Defendants have conferred with counsel for Plaintiff SAS Institute

Inc., who does not oppose Baker Botts’ withdrawal.




1
 If this motion is granted, Baker Botts would no longer be counsel of record for any parties in this
action.
                                                 1
Case 2:18-cv-00295-JRG Document 121 Filed 06/12/19 Page 2 of 2 PageID #: 1363



 Dated: June 12, 2019                               Respectfully submitted,

                                                    /s/ Timothy S. Durst

                                                    BAKER BOTTS L.L.P.

                                                    Timothy S. Durst
                                                    Texas Bar No. 00786924
                                                    tim.durst@bakerbotts.com
                                                    Susan Kennedy
                                                    Texas Bar No. 24051663
                                                    susan.kennedy@bakerbotts.com
                                                    2001 Ross Avenue
                                                    Dallas, TX 75201
                                                    214-953-6500
                                                    214-953-6503 (Facsimile)

                                                    Christopher V. Ryan
                                                    Texas Bar No. 24037412
                                                    chris.ryan@bakerbotts.com
                                                    Syed K. Fareed
                                                    Texas Bar No. 24065216
                                                    syed.fareed@bakerbotts.com
                                                    98 San Jacinto Blvd.
                                                    Austin, TX 78701
                                                    512-322-2500
                                                    512-322-2501 (Facsimile)

                                                    ATTORNEYS FOR DEFENDANTS
                                                    LUMINEX SOFTWARE, INC., YUM!
                                                    BRANDS, INC., AND PIZZA HUT, INC.


                                CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served this 12th day of June, 2019, with a copy of this document via the Court’s

CM/ECF system.

                                                      /s/ Timothy S. Durst
                                                      Timothy S. Durst




                                                2
